BUCK, J.
(dissenting).
I do not concur in the foregoing opinion. While there is grave doubt in my mind as to whether the negligence of the plaintiff in permitting the ticket to get wet, and then, while in this condition, carrying it for a long time in his pocket, did not entirely preclude his recovering anything, yet, conceding the finding of the jury to be against this phase of the case, the amount of the verdict should not be disturbed. It should have been in favor of the defendant or be permitted to stand.
Injuries of this character are without precise pecuniary measure, and ordinarily should be left to the experience of the jurors. If this court, in the exercise of its best judgment, holds, as stated in the foregoing opinion, that the plaintiff was entitled to $125 damages, can it be reasonably said that the jury were manifestly influenced by passion, partiality, prejudice, mistake, or misapprehension? It sometimes happens that the verdict bears upon its face inherent evidence that it was the result of some of the causes just stated, and in such cases the appellate courts are fully justified in holding the damages awarded excessive. As there is no mathematical rule by which the damages in this case can be perfectly measured, it seems to me that the jurors ought not to be deemed guilty of misconduct or errors such as form the basis for holding the damages excessive in a mere matter of $225, or a difference of only $100 from what this court decides is proper and not excessive.